DETAILED ACTION
	This office action is response to communications for Application No. 15/703,849 filed on 04/12/2021.
Claims 1, 19, and 20 have been amended.
Claims 11-14 and 21-24 have been cancelled.
Accordingly, Claims 1-10 and 15-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/450,989 filed on 01/26/2017.

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites, “determining an exterior surface orientation of a first exterior voxel of the plurality of voxels by performing a lookup within a stored table of valid exterior surface orientations, the lookup within the stored table being performed based on an orientation of the first exterior voxel and respective orientations of a set of voxels that neighbor the first exterior voxel, and (ii) smoothing an exterior surface of the 3D-printable model by performing a triangulation operation based on the determined exterior surface orientation of the first exterior voxel”. The term "valid" is a 
Further, it is in unclear of the applicant’s intent for the limitation, “performing a lookup within a stored table of valid exterior surface orientations”. For example, instant application specification [0018] discloses, “To perform the smoothing operation, an exterior outer shell of voxels (i.e. those forming the outer surface) is first identified and labeled using, for example, the finite element method. For each labeled exterior voxel, an exterior surface orientation is determined. For a particular exterior voxel, this can be accomplished by looking up a stored table of valid exterior surface orientations, the lookup being performed based on the orientation of the particular voxel as well as the orientations of the particular voxel's adjacent neighbor exterior voxels.” However, there is no further mention in the specification of what the “lookup” method is and how it relates to a “table” of “valid” exterior surface orientations. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For examination purposes and for the interests of compact prosecution, under the broadest reasonable interpretation, the examiner interprets this limitation to merely represent identifying exterior surfaces with their respective orientations for a plurality of voxels utilizing a “finite element” method to perform a “smoothing” process.
Claims 19 and 20 contain similar limitations and subject matter and are rejected for similar reasons. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, and 15-20 are rejected under U.S.C. 103 as being unpatentable over Forster et al. (U.S. Patent Application No. 2016/0314617 A1) hereinafter Forster, in view of Bickel et al. (U.S. Patent Publication No. 2016/0096318 A1) hereinafter Bickel.
	Regarding Claim 1, Forster discloses a computer-implemented method for generating printable 3D models, comprising: 
	maintaining a plurality of sets of asset data (Forster, [0180], “Alternatively or in addition, the videogame may store information allowing a reconstruction of the rendered image by the videogame itself, such as draw lists (instructions to a graphics card) and associated asset information and game state data to allow re-rendering of the game state at previous points in time.” [0196, 0218, 0229]), each set of the plurality of sets of asset data corresponding to one of a plurality of specified content associated with a dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”); 
	in response to detecting a predetermined condition being satisfied (Forster, [0084], “In an embodiment of the present disclosure, the user is provided with the option to select a moment within the game from which to create a 3D printed model.” [0175, “Whilst in some games it may be possible for a user to adjust a pose of a favourite character in a manner they prefer without interference from other in-game events, it is more likely that memorable moments within a game are associated with frenetic activity on the part of the user and/or rapid action by in-game characters or environmental features of the game.” - Examiner’s Note: The applicant provides an example of a “predetermined condition” as reaching a milestone or achieving a certain level, refer to [0053].) within the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) that is being rendered in real-time on a user device (Forster, [0082], “The final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display.” [0103-0109, 0177-0184]), generating: (i) identification data that indicates an identity of 3D content (Forster, [0189], “Hence in this way typically one or more game characters such as the user's avatar and/or non-player characters may be selected, and/or a given volume or area of a complete scene may be selected for printing.” [0196-0199], “…descriptors relating to the warping or modification of meshes, textures or any surface appearance, for example in relation to a particular in-game character. The high quality set of values may for example comprise a suitable selection of one or more selected from the list consisting of: i. game specific values that would be sufficient to allow the particular game to reconstruct that point in time within the game, given the games' access to the game engine and game assets (e.g. similar to a game save).”) being displayed within the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) that is rendered on the user device (Forster, [0082], “The final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display.” [0103-0109, 0177-0184]), and (ii) configuration data that indicates a real-time configuration of the 3D content (Forster, [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.” [0200], “ii. game specific values that would be sufficient to allow the particular game to reconstruct the pose of a particular in-game character at a point in time…” [0240], “…and periodically recording a predetermined set of values responsive to the state of at least part of the rendered virtual environment at a succession of points in time, the predetermined set of values enabling a model of a selected at least part of the rendered virtual environment to be generated that is configured for 3D printing.”) displayed within the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) being rendered on the user device (Forster, [0082], “The final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display.” [0103-0109, 0177-0184]) at a particular moment in time corresponding to when the predetermined condition was detected as being satisfied (Forster, [0084], “In an embodiment of the present disclosure, the user is provided with the option to select a moment within the game from which to create a 3D printed model.” [0175, “Whilst in some games it may be possible for a user to adjust a pose of a favourite character in a manner they prefer without interference from other in-game events, it is more likely that memorable moments within a game are associated with frenetic activity on the part of the user and/or rapid action by in-game characters or environmental features of the game.” [0214], “As described previously, a common usage scenario for 3D printing using the above described techniques will be where a player of a videogame either pauses the game shortly after an exciting moment they wish to memorialise, or where the game comes to a natural pause at the end of a level or at a checkpoint, and during this pause the user then reviews the visual representation of the game to identify the particular moment in time.” - Examiner’s Note: The applicant provides examples of a “predetermined condition” as reaching a milestone or achieving a certain level, refer to [0053].);
	retrieving, from the plurality of sets of asset data (Forster, [0180], “Alternatively or in addition, the videogame may store information allowing a reconstruction of the rendered image by the videogame itself, such as draw lists (instructions to a graphics card) and associated asset information and game state data to allow re-rendering of the game state at previous points in time.” [0196, 0218, 0229]), a set of asset data corresponding to the 3D content based on the identification data (Forster, [0189], “Hence in this way typically one or more game characters such as the user's avatar and/or non-player characters may be selected, and/or a given volume or area of a complete scene may be selected for printing.” [0196-0199], “…descriptors relating to the warping or modification of meshes, textures or any surface appearance, for example in relation to a particular in-game character. The high quality set of values may for example comprise a suitable selection of one or more selected from the list consisting of: i. game specific values that would be sufficient to allow the particular game to reconstruct that point in time within the game, given the games' access to the game engine and game assets (e.g. similar to a game save).”); 
	generating, in response to detecting the predetermined condition being satisfied (Forster, [0084], “In an embodiment of the present disclosure, the user is provided with the option to select a moment within the game from which to create a 3D printed model.” [0175, “Whilst in some games it may be possible for a user to adjust a pose of a favourite character in a manner they prefer without interference from other in-game events, it is more likely that memorable moments within a game are associated with frenetic activity on the part of the user and/or rapid action by in-game characters or environmental features of the game.” - Examiner’s Note: The applicant provides an example of a “predetermined condition” as reaching a milestone or achieving a certain level, refer to [0053].) within the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) and based on the retrieved set of asset data (Forster, [0180], “Alternatively or in addition, the videogame may store information allowing a reconstruction of the rendered image by the videogame itself, such as draw lists (instructions to a graphics card) and associated asset information and game state data to allow re-rendering of the game state at previous points in time.” [0196, 0218, 0229]), and the configuration data (Forster, [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.” [0200], “ii. game specific values that would be sufficient to allow the particular game to reconstruct the pose of a particular in-game character at a point in time…” [0240], “…and periodically recording a predetermined set of values responsive to the state of at least part of the rendered virtual environment at a succession of points in time, the predetermined set of values enabling a model of a selected at least part of the rendered virtual environment to be generated that is configured for 3D printing.”);
	a 3D-printable model (Forster, [0027-0028], “A device and method of selecting an object from a videogame for 3D printing are disclosed.” [0084-0085]) that comprises a plurality of voxels for 3D printing the 3D content (Forster, [0075-0076], “Typically the printer driver itself is a software module in a computer-aided design system that receives model geometry describing the 3D model. The printer driver then generates thin slices of the 3D model one voxel thick for each layer in the y direction, and determines the x, z coordinates for each voxel in that layer.”) in accordance with how it is displayed within the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) at the particular moment in time (Forster, [0084], “In an embodiment of the present disclosure, the user is provided with the option to select a moment within the game from which to create a 3D printed model.” [0175, “Whilst in some games it may be possible for a user to adjust a pose of a favourite character in a manner they prefer without interference from other in-game events, it is more likely that memorable moments within a game are associated with frenetic activity on the part of the user and/or rapid action by in-game characters or environmental features of the game.” [0214], “As described previously, a common usage scenario for 3D printing using the above described techniques will be where a player of a videogame either pauses the game shortly after an exciting moment they wish to memorialise, or where the game comes to a natural pause at the end of a level or at a checkpoint, and during this pause the user then reviews the visual representation of the game to identify the particular moment in time.”).
	Forster does not expressly disclose, “optimize the 3D-printable model by: (i) determining an exterior surface orientation of a first exterior voxel of the plurality of voxels by performing a lookup within a stored table of valid exterior surface orientations, the lookup within the stored table being performed based on an orientation of the first exterior voxel and respective orientations of a set of voxels that neighbor the first exterior voxel, and (ii) smoothing an exterior surface of the 3D-printable model by performing a triangulation operation based on the determined exterior surface orientation of the first exterior voxel”.

(Bickel,  [0018], “In other words, more than one microstructure in the library may be suited to provide the range of parameter values, but the microstructures preferably have geometries that allow them to be printed next to each other with mating or adjoining outer surfaces.” [0056], “Each layer includes a number of print locations (or voxels that may correspond with X-Y coordinates) where the 3D printer will be used (and positioned) to deposit a volume of liquid plastic to form the layer, and a plurality of layers is used to print each microstructure.” [0087], “Additionally to 2×2×1 patches with every possible orientation, checkerboard patterns for 2×2×2 patches should be taken into account.” – Examiner’s Note: Bickel discloses identifying outer surfaces for structures which includes the x-y coordinates, which under the broadest reasonable interpretation, represents exterior surface orientations. Further, Bickel discloses a voxel modeling technique to account for every possible orientation of a structure.) of a first exterior voxel of the plurality of voxels (Bickel, [0077], “A common approach in topology optimization is to discretize the material distribution by subdividing the base cell into a grid of material voxels, where each voxel is associated with a binary activation that described whether the voxel is full (1) or void (0).”) by performing a lookup within a stored table of valid exterior surface orientations (Bickel, [0037], “A different microstructure or microstructure design may be used for each object element or region of a 3D object (e.g., to achieve differing values or ranges of values for a particular material parameter or physical property), and an algorithm may be used to select compatible microstructures for neighboring object elements or regions so as to ensure the microstructures in a transition or mating region between the neighboring object elements or regions can be printed or formed to have mating or bonding structural features.” [0055], “As discussed above, the microstructure selection is performed to ensure compatibility of neighboring regions or object elements being printed to be made up of tiled microstructures, and the microstructure selection performed in step 440 is described in greater detail in the following paragraphs.” [0067-0068], “This model combines a standard linear elasticity with extensions specific to microstructure simulation and topology optimization. Turning first to linear elasticity, continuum mechanics in combination with a finite elements discretization is one useful approach to model elastic structures.” [0106], “The described method relies on the ability to compute the material behavior of a microstructure from its design. To validate the results obtained by numerical coarsening, the inventors tested several of the generated microstructures in a tensile test and compared these results with the predicted material parameters for these microstructures.” – Examiner’s Note: It is unclear of the applicant’s intent of this limitation, refer to the 112(b) rejection for the examiner’s interpretation of the claims. Accordingly, Bickel discloses optimization techniques utilizing finite element methods to ensure compatibility for a plurality of neighboring voxels to perform smoothing operations, which under the broadest reasonable interpretation, represents a “lookup” for “valid” exterior surface orientations.), the lookup within the stored table being performed based on an orientation of the first exterior voxel and Atty Dkt: MXDM.P002Page 2 of 12 App. No: 15/703,849respective orientations of a set of voxels that neighbor the first exterior voxel (Bickel, [0037], “A different microstructure or microstructure design may be used for each object element or region of a 3D object (e.g., to achieve differing values or ranges of values for a particular material parameter or physical property), and an algorithm may be used to select compatible microstructures for neighboring object elements or regions so as to ensure the microstructures in a transition or mating region between the neighboring object elements or regions can be printed or formed to have mating or bonding structural features.”), and (ii) smoothing an exterior surface of the 3D- printable model (Bickel, [0037], “In some implementations, the 3D printer system may build upon work in the area of metamaterials, using numerical optimization to design tiled microstructures with desired properties, but one key difference being that the described 3D print method (implemented in or with the 3D printer system) designs families of related microstructures that can be interpolated to smoothly vary the material properties (or values of a particular material parameter) over a wide range.” [0085-0086], “Further, it may be desirable to perform the optimization to ensure or provide better smoothness.”), by performing a triangulation operation based on the determined exterior surface orientation of the first exterior voxel (Bickel, [0097], “Additional sampling points are added in interior regions where the interpolation does not produce good results. This may be done by constructing the Delaunay triangulation of all points in the parameter space and computing the interpolation at the center of every simplex.”).
	Forster and Bickel are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling objects for three-dimensional printing. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Bickels’s design of “performing a lookup within a stored table of valid exterior surface orientations, the lookup within the stored table being performed based on an orientation of the first exterior voxel and respective orientations of a set of voxels that neighbor the first exterior voxel, and (ii) smoothing an exterior surface of the 3D-printable model by performing a triangulation operation based on the determined exterior surface orientation of the first exterior voxel” into the design of Forster to introduce finite element techniques to optimize models with linear elasticity in order to perform “smoothing” operations (Bickel, [0067], “In order to determine and optimize for the behavior of a microstructure, a physical model is introduced. This model combines a standard linear elasticity with extensions specific to microstructure simulation and topology optimization. Turning first to linear elasticity, continuum mechanics in combination with a finite elements discretization is one useful approach to model elastic structures.” [0085-0086], “Further, it may be desirable to perform the optimization to ensure or provide better smoothness”). 

	Regarding Claim 2, Forster discloses the computer-implemented method of claim 1, wherein the identification data (Forster, [0189], “Hence in this way typically one or more game characters such as the user's avatar and/or non-player characters may be selected, and/or a given volume or area of a complete scene may be selected for printing.” [0196-0199], “…descriptors relating to the warping or modification of meshes, textures or any surface appearance, for example in relation to a particular in-game character. The high quality set of values may for example comprise a suitable selection of one or more selected from the list consisting of: i. game specific values that would be sufficient to allow the particular game to reconstruct that point in time within the game, given the games' access to the game engine and game assets (e.g. similar to a game save).”) and the configuration data (Forster, [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.” [0200], “ii. game specific values that would be sufficient to allow the particular game to reconstruct the pose of a particular in-game character at a point in time…” [0240], “…and periodically recording a predetermined set of values responsive to the state of at least part of the rendered virtual environment at a succession of points in time, the predetermined set of values enabling a model of a selected at least part of the rendered virtual environment to be generated that is configured for 3D printing.”) are generated by a content capture plugin executing on the user device (Forster, [0028], “In an embodiment of the present disclosure, an entertainment device is operably coupled to a 3D printer. The entertainment device is arranged in operation to capture snapshots of videogame play for replication by the 3D printer, as explained later herein.” [0182], “It will be appreciated, for example, that a video capture of the rendered image alone may be insufficient to generate a model of a video game character at a particular moment in time, and consequently information enabling reconstruction of that model will be needed in addition to the video capture.” [0205], “In this way a model of a scene capturing the precise desired pose of the main characters can be generated using less data storage.” – Examiner’s Note: Forster discloses the ability to capture content at a particular moment in time within the virtual environment, which under the broadest reasonable representation, represents a “content capture plugin”.). 

	Regarding Claim 3, Forster discloses the computer-implemented method of claim 1, wherein the identification data (Forster, [0189], “Hence in this way typically one or more game characters such as the user's avatar and/or non-player characters may be selected, and/or a given volume or area of a complete scene may be selected for printing.” [0196-0199], “…descriptors relating to the warping or modification of meshes, textures or any surface appearance, for example in relation to a particular in-game character. The high quality set of values may for example comprise a suitable selection of one or more selected from the list consisting of: i. game specific values that would be sufficient to allow the particular game to reconstruct that point in time within the game, given the games' access to the game engine and game assets (e.g. similar to a game save).”) and the configuration data (Forster, [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.” [0200], “ii. game specific values that would be sufficient to allow the particular game to reconstruct the pose of a particular in-game character at a point in time…” [0240], “…and periodically recording a predetermined set of values responsive to the state of at least part of the rendered virtual environment at a succession of points in time, the predetermined set of values enabling a model of a selected at least part of the rendered virtual environment to be generated that is configured for 3D printing.”) are generated by a content capture plugin (Forster, [0028], “In an embodiment of the present disclosure, an entertainment device is operably coupled to a 3D printer. The entertainment device is arranged in operation to capture snapshots of videogame play for replication by the 3D printer, as explained later herein.” [0182], “It will be appreciated, for example, that a video capture of the rendered image alone may be insufficient to generate a model of a video game character at a particular moment in time, and consequently information enabling reconstruction of that model will be needed in addition to the video capture.” [0205], “In this way a model of a scene capturing the precise desired pose of the main characters can be generated using less data storage.” – Examiner’s Note: Forster discloses the ability to capture content at a particular moment in time within the virtual environment, which under the broadest reasonable representation, represents a “content capture plugin”.) executing on a content server (Forster, [0229], “Accordingly, the 3D printing system may use information included in the predetermined set of values to identify as necessary, the game, and for a selected point in time, the location within the game, the character(s) within the game, and/or an animation frame for such a character. This information may then be sent as part of a request to a server maintained by the 3D service, game publisher, operating system, and/or platform provider, which may be the same as the server mentioned above or a different server.”) for provisioning the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) for rendering on the user device (Forster, [0082], “The final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display.” [0103-0109, 0177-0184]).

	Regarding Claim 4, Forster discloses the computer-implemented method of claim 1, wherein the retrieved set of asset data corresponds to a configurable 3D model of the 3D content (Forster, [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.”) having one or more configurable features (Forster, [0161], “The above discussion has assumed that a region of the virtual environment displayed to the user will be replicated as a 3D model. However, optionally the user may specify one or more objects in the environment for 3D printing alone; for example, the user may select to just print their avatar, or their avatar and an opponent.” [0164], “For example it may be desired to review the model for possible errors, and/or to edit the pose and positioning of certain key characters.”)

	Regarding Claim 5, Forster discloses the computer-implemented method of claim 4, wherein generating the 3D-printable model comprises configuring (Forster, [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.”) the one or more (Forster, [0161], “The above discussion has assumed that a region of the virtual environment displayed to the user will be replicated as a 3D model. However, optionally the user may specify one or more objects in the environment for 3D printing alone; for example, the user may select to just print their avatar, or their avatar and an opponent.” [0164], “For example it may be desired to review the model for possible errors, and/or to edit the pose and positioning of certain key characters.”) in accordance with the configuration data (Forster, [0164], “For example it may be desired to review the model for possible errors, and/or to edit the pose and positioning of certain key characters.” [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.”)

	Regarding Claim 6, Forster discloses the computer-implemented method of claim 4, wherein the one or more configurable features include a pose of the 3D content displayed within the dynamic virtual environment being rendered on the user device (Forster, [0164], “For example it may be desired to review the model for possible errors, and/or to edit the pose and positioning of certain key characters.” [0192], “Finally, a seventh step s870 comprises generating, responsive to the retrieved respective values, a model of the selected at least part of the rendered virtual environment that is configured for 3D printing.”)

	Regarding Claim 9, Forster discloses the computer-implemented method of claim 1, further comprising analyzing the 3D-printable model to estimate a cost for printing the 3D-printable model via a 3D printer (Forster, [0174], “The system may use the 3D model data to estimate the volume of printer raw material needed, and provide a quote estimating the cost of printing the model before the user commits to doing so.”). 

	Regarding Claim 10, Forster discloses the computer-implemented method of claim 1, further comprising, in response to detecting the predetermined condition being satisfied (Forster, [0084], “In an embodiment of the present disclosure, the user is provided with the option to select a moment within the game from which to create a 3D printed model.” [0175, “Whilst in some games it may be possible for a user to adjust a pose of a favourite character in a manner they prefer without interference from other in-game events, it is more likely that memorable moments within a game are associated with frenetic activity on the part of the user and/or rapid action by in-game characters or environmental features of the game.” - Examiner’s Note: The applicant provides an example of a “predetermined condition” as reaching a milestone or achieving a certain level, refer to [0053].) within the virtual dynamic environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) that is being rendered in real-time on a user device (Forster, [0082], “The final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display.” [0103-0109, 0177-0184]), generating environment data corresponding to objects adjacent to the 3D content (Forster, [0080], “The virtual environment is constructed in 3D from geometry data, typically in the form of polygons defining a surface of an object. These polygons may be predefined for example in the case of static objects and background scenery, or may be warped/repositioned or procedurally generated in the case of mobile entities within the environment such as the player's character.”) displayed within the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) at the particular moment in time (Forster, [0084], “In an embodiment of the present disclosure, the user is provided with the option to select a moment within the game from which to create a 3D printed model.” [0175, “Whilst in some games it may be possible for a user to adjust a pose of a favourite character in a manner they prefer without interference from other in-game events, it is more likely that memorable moments within a game are associated with frenetic activity on the part of the user and/or rapid action by in-game characters or environmental features of the game.” [0214], “As described previously, a common usage scenario for 3D printing using the above described techniques will be where a player of a videogame either pauses the game shortly after an exciting moment they wish to memorialise, or where the game comes to a natural pause at the end of a level or at a checkpoint, and during this pause the user then reviews the visual representation of the game to identify the particular moment in time.”).

	Regarding Claim 15, Forster discloses the computer-implemented method of claim 1, wherein the dynamic virtual environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) is an interactive video game (Forster, [0027-0028], “A device and method of selecting an object from a videogame for 3D printing are disclosed.” [0078], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”).

	Regarding Claim 16, Forster discloses the computer-implemented method of claim 15, further comprising generating in-game information (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”) corresponding to one or more aspects of the interactive video game (Forster, [0027-0028], “A device and method of selecting an object from a videogame for 3D printing are disclosed.” [0078], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.”), and wherein the 3D-printable model is generated based on the in-game information (Forster, [0084-0085], “In an embodiment of the present disclosure, the user is provided with the option to select a moment within the game from which to create a 3D printed model.” [0164], “Once the printer geometry has been obtained using the above techniques as applicable, then optionally they may be transferred to an editing application for the user to preview or modify the model before sending it to the printer.” [0236], “Typically this 3D printable version is constructed using techniques such as those described herein; using the predefined set of values, the relevant game assets are retrieved, and if necessary posed appropriately according to any supplied pose information in the predefined set of values…”). 

	Regarding Claim 17, Forster discloses the computer-implemented method of claim 16, wherein the 3D-printable model includes a base having one or more pieces (Forster, [0154], “Accordingly, a wall of constant thickness may be unsuitable as the thickness of the wall near the base may be insufficient to adequately support the cumulative weight of the model.”) of the in-game information engraved thereon (Forster, [0164], “The editor may likewise enable the addition of decals, either purely to painted textures, or to the surface structure of objects for example by deleting surface voxels so that the user can effectively engrave messages into a surface of the model.”). 

	Regarding Claim 18, Forster discloses the computer-implemented method of claim 1, wherein the dynamic virtual environment is a virtual reality environment (Forster, [0078-0081], “Referring now to FIG. 3, a videogame running on the entertainment device comprises a virtual environment in which typically a plurality of entities or environmental elements are dynamically viewed as the user changes the position of viewpoint and as entities or elements of the game enact scripted activities or react to the user's behaviour, or a mixture of both.” [0087], “An example of such bounding surfaces may be the walls of the room 210 in the virtual environment 200 of FIG. 3.” [0161], “The above discussion has assumed that a region of the virtual environment displayed to the user will be replicated as a 3D model.”);

	Regarding Claim 19, Forster discloses a network system comprising: 
	one or more processors (Forster, [0251], “Thus the required adaptation to existing parts of a conventional equivalent device may be implemented in the form of a computer program product comprising processor implementable instructions stored on a tangible non-transitory machine-readable medium.”); and 
	one or more memory resources storing instructions that, when executed by the one or more processors (Forster, [0251], “Thus the required adaptation to existing parts of a conventional equivalent device may be implemented in the form of a computer program product comprising processor implementable instructions stored on a tangible non-transitory machine-readable medium.”), cause the network system to: 
	See rejection for claim 1 which contains similar limitations and subject matter.

	Regarding Claim 20, Forster discloses the non-transitory computer readable medium (Forster, [0251], “Thus the required adaptation to existing parts of a conventional equivalent device may be implemented in the form of a computer program product comprising processor implementable instructions stored on a tangible non-transitory machine-readable medium.”) storing instructions that, when executed by one or more processors of a network system (Forster, [0251], “Thus the required adaptation to existing parts of a conventional equivalent device may be implemented in the form of a computer program product comprising processor implementable instructions stored on a tangible non-transitory machine-readable medium.”), cause the network system to: 
	See rejection for claim 1 which contains similar limitations and subject matter.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (U.S. Patent Application No. 2016/0314617 A1) hereinafter Forster, in view of Bickel et al. (U.S. Patent Publication No. 2016/0096318 A1) hereinafter Bickel, in further view of Jolfaei et al. ("A 30 Object Encryption Scheme Which Maintains Dimensional and Spatial Stability").
	Regarding claim 7, Forster and Bickel teaches all of the limitations of the computer-implemented method of claim 1, but does not expressly teach the limitations of “wherein the plurality of sets of asset data, including the retrieved set of asset data corresponding to the 3D content displayed within the dynamic virtual environment being rendered on the user device, are encrypted.”
	However, Jolfaei teaches wherein the plurality of sets of asset data, including the retrieved set of asset data corresponding to the 3D content displayed within the dynamic virtual environment being rendered on the user device, are encrypted (Jolfaei, Section III - Proposed Encryption Scheme, “To elaborate the steps of the encryption algorithm, let P1, P2, . . . , Pn be points of the plain point cloud, and C1,C2, . . . ,Cn be points of the corresponding cipher point cloud.” – Examiner’s Note: The plain cloud points P1, P2,...,PN denotes content-dependent metadata which represents asset data of the 3D content. ).
	Forster, Bickel, and Jolfaei are each and respectively analogous to the instant application because they are from the same field of endeavor of methods and systems for transmitting 3D content.
(Jolfaei, Section I - Introduction, “The fast growing demand for high definition visualization applications has opened up a number of challenges regarding the confidentiality of 3D objects. Secure communication of 3D objects is a legitimate concern of Intellectual Property (IP) owners, developers, government regulatory bodies and law enforcement agencies. Thus, there is a strong need to protect 3D objects against unauthorized use or other security violations. To maintain confidentiality of 3D objects, encryption is essential.”).

	Regarding claim 8, Forster, Bickel, in combination with Jolfaei teaches the computer-implemented method of claim 7, further comprising:
	 receiving a security key to decrypt the retrieved set of asset data corresponding to the 3D content displayed within the dynamic virtual environment being rendered on the user device (Jolfaei, Section III - Proposed Encryption Scheme, “To encrypt a large number of points, we need to iterate the encryption operations several times. Therefore, we first present a key scheduling algorithm based on a Chebyshev map [25] to expand the relatively short secret key to a large expanded key.” Further, Jolfaei, Section III - Proposed Encryption Scheme, “As the inverse of a 3D rotation matrix is equal to its transpose, no extra calculation is required to compute the reciprocal matrix. This remarkable property in the design of our cryptographic algorithm makes the implementation of decryption very efficient.” – Examiner’s Note: Refer to Equation 16. The variable “K” denotes the seed point or secret key. Further, Algorithm 2 - Pseudo-Code of the Decryption Algorithm, “Input: Cipher-points C1, C2, . . . ,Cn, content-dependent metadata including r and G, control parameter ψ, and secret key K.”).
	Refer to the analysis of claim 7 for the motivation to combine references.
Conclusion
	Claims 1-10 and 15-20 are rejected.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dehais et al. (U.S. Publication No. 2014/0055570 A1) discloses a model and a method for producing dynamic photorealistic 3D models that is adaptive for visualization and real time fitting.
	Salomie (U.S. Publication No. 2006/0290695 A1) discloses a method and a system to derive mesh surface descriptions (also called connectivity-wireframes) and material properties from objects represented as a scalar field (e.g. discrete multi-dimensional data).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571) 272- 1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamini Shah, can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.
	Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./
Examiner, Art Unit 2127
06/11/2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128